DISMISS and Opinion Filed August 4, 2022




                                    S  In The
                            Court of Appeals
                     Fifth District of Texas at Dallas
                               No. 05-22-00666-CR

               DEYLAN CHRISTOPHER WALKER, Appellant
                                V.
                    THE STATE OF TEXAS, Appellee

               On Appeal from the 439th Judicial District Court
                          Rockwall County, Texas
                     Trial Court Cause No. 2-18-0986

                        MEMORANDUM OPINION
                   Before Justices Schenck, Osborne, and Smith
                           Opinion by Justice Schenck
      After Deylan Christopher Walker filed his July 8, 2022 pro se notice of appeal,

we notified the parties we had questions about our jurisdiction. We specifically noted

the trial court granted the State’s motion to dismiss the underlying criminal case. In

response, appellant filed his July 28, 2022 motion to dismiss the appeal. We grant

the motion and dismiss this appeal.


                                           /David J. Schenck/
                                           DAVID J. SCHENCK
Do Not Publish                             JUSTICE
TEX. R. APP. P. 47.2(b)
220666F.U05
                                  S
                          Court of Appeals
                   Fifth District of Texas at Dallas
                                  JUDGMENT

DEYLAN CHRISTOPHER                         On Appeal from the 439th Judicial
WALKER, Appellant                          District Court, Rockwall County,
                                           Texas
No. 05-22-00666-CR        V.               Trial Court Cause No. 2-18-0986.
                                           Opinion delivered by Justice
THE STATE OF TEXAS, Appellee               Schenck. Justices Osborne and Smith
                                           participating.

     Based on the Court’s opinion of this date, we DISMISS this appeal.


Judgment entered August 4, 2022




                                     –2–